DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3-5 and 13 all recite broad recitations of amounts and weight ratios, and the claims also recite 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henault et al. (US 2009/0017186 A1; Jan. 15, 2009).
Regarding claim 1, Henault teaches a food composition comprising at least one edible ingredient and a texturizing agent, wherein said texturizing agent comprises an 
Regarding claim 2, Henault teaches that the texturizing agent is in an amount to effectively thicken and gel the food composition (See Examples). 
Regarding claims 6-7, Henault further teaches that the non-granular enzymatically debranched waxy starch is debranch with an alpha-1,6-D-glucanohydrolase that can be an isoamylase EC.3.2.1.68 or pullulanase EC.3.2.1.41 ([0014]).
Regarding claim 8, Henault teaches that the starch can be partially debranched ([0022]). 
Regarding claims 9-10, Henault additionally teaches that the texturizing agent is the sole texturizing agent in the food composition. 
Regarding claim 11, Henault teaches that the food composition can be a dairy dessert composition (e.g. pudding) (See Examples). 
Regarding claim 12, Henault teaches a method of making a food composition comprising mixing together at least one edible ingredient and a texturizing agent, wherein said texturizing agent comprises an inhibited starch and a non-granular, enzymatically-debranched waxy maize starch ([0012]-[0013], [0027], See Examples). Henault teaches that the texturizing agent is added in an amount to effectively thicken and gel the food composition (See Examples). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Henault et al. (US 2009/0017186 A1; Jan. 15, 2009) as applied to claim 1 above. 
Regarding claim 3, Henault teaches that the texturizing agent is present in an amount of 0.01 to 15% by weight of the food composition ([0048]), thus overlapping the claimed range of 0.5% to about 15%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 4 and 13, Henault further teaches that the weight ratio of inhibited starch to non-granular, enzymatically-debranched waxy starch is from 1:0.8 to 1:8 ([0006]), which overlaps the claimed ratio of 1.0:1.0 to about 19.0:1.0. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 5, Henualt teaches that the non-granular, enzymatically-debranched waxy starch is the same as applicant, and therefore one of ordinary skill in the art would expect it to have the same dextrose equivalent. 
	Further, it would have been obvious to one of ordinary skill in the art to vary the starting material and processing condition to obtain the non-granular enzymatically debranched waxy starch to result in a desired dextrose equivalent. 
	 
	

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEPHANIE A COX/Primary Examiner, Art Unit 1791